Exhibit 10.25

NINETEENTH AMENDMENT TO CREDIT AGREEMENT

THIS NINETEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 9, 2017, is among GLOBAL POWER EQUIPMENT GROUP INC., a Delaware corporation
(the “Borrower”), CENTRE LANE MASTER CREDIT FUND II, L.P., as Administrative
Agent for the Lenders (as successor to Wells Fargo Bank, National Association,
the “Administrative Agent”) and the LENDERS (as defined in the Credit Agreement
defined below) signing this Amendment.

RECITALS

A.         The Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement, dated as of February 21, 2012, as amended by that
certain First Amendment to Credit Agreement and First Amendment to Security
Agreement, dated as of April 25, 2012, that certain Second Amendment to Credit
Agreement, dated as of July 19, 2012, that certain Third Amendment and Limited
Waiver to Credit Agreement and Second Amendment to Security Agreement, dated as
of March 4, 2013, but effective as of December 7, 2012, that certain Lender
Joinder Agreement, effective as of December 17, 2013, that certain Fourth
Amendment and Limited Waiver to Credit Agreement, dated as of December 22, 2014,
that certain Fifth Amendment and Limited Waiver to Credit Agreement, dated as of
May 28, 2015, that certain Limited Waiver and Sixth Amendment to Credit
Agreement, dated as of June 30, 2015, that certain Limited Waiver and Seventh
Amendment to Credit Agreement and Amendment to Other Loan Documents, dated as of
August 31, 2015 (the “Original Limited Waiver Agreement”), that certain First
Amendment to Limited Waiver and Seventh Amendment to Credit Agreement and
Amendment to Other Loan Documents, dated as of December 11, 2015 (the “First
Limited Waiver Amendment”), that certain Second Amendment to Limited Waiver and
Seventh Amendment to Credit Agreement and Amendment to Other Loan Documents,
dated as of March 25, 2016 (the “Second Limited Waiver Amendment”), that certain
Third Amendment to Limited Waiver and Seventh Amendment to Credit Agreement and
Amendment to Other Loan Documents, dated as of July 22, 2016 (the “Third Limited
Waiver Amendment”), that certain Eighth Amendment to Credit Agreement dated as
of August 5, 2016 (the “Eighth Amendment”), that certain Ninth Amendment to
Credit Agreement and Fourth Amendment to Limited Waiver Agreement dated as of
October 4, 2016 (the “Ninth Amendment”), that certain Tenth Amendment to Credit
Agreement and Fifth Amendment to Limited Waiver Agreement dated as of October
28, 2016 (the “Tenth Amendment”), that certain Eleventh Amendment to Credit
Agreement and Sixth Amendment to Limited Waiver Agreement dated as of November
30, 2016 (the “Eleventh Amendment”), that certain Twelfth Amendment to Credit
Agreement dated as of December 23, 2016 (the “Twelfth Amendment”), that certain
Thirteenth Amendment to Credit Agreement and Seventh Amendment to Limited Waiver
Agreement dated as of January 30, 2017 (the “Thirteenth Amendment”), that
certain Fourteenth Amendment to Credit Agreement and Seventh Amendment to
Limited Waiver Agreement dated as of February 21, 2017 (the “Fourteenth
Amendment”), that certain Fifteenth Amendment to Credit Agreement and Ninth
Amendment to Limited Waiver Agreement dated as of March 3, 2017 (the “Fifteenth
Amendment”) that certain Sixteenth Amendment to Credit Agreement and Eleventh
Amendment to Limited Waiver Agreement dated as of May 11, 2017 (the “Sixteenth
Amendment”), that certain Seventeenth Amendment to Credit Agreement and Twelfth
Amendment to Limited Waiver Agreement dated as of May 31, 2017 (the “Seventeenth
Amendment”)  and that certain Eighteenth Amendment to Credit Agreement dated as
of June 1, 2017 (the “Eighteenth Amendment”) (such Credit Agreement, as so
amended, the “Credit Agreement”; and the Original Limited Waiver Agreement, as
amended by the First Limited Waiver Amendment, the Second Limited Waiver
Amendment, the Third Limited Waiver Amendment, the Eighth Amendment, the Ninth
Amendment, the Tenth Amendment, the Eleventh Amendment, the Thirteenth
Amendment, the Fourteenth Amendment, the Fifteenth Amendment, the Sixteenth
Amendment, the Seventeenth Amendment, the Eighteenth Amendment and that certain
Tenth Amendment to Limited Waiver Agreement dated as of April 10, 2017, the
“Limited Waiver Agreement”).





NINETEENTH AMENDMENT TO CREDIT AGREEMENT – Page 1

--------------------------------------------------------------------------------

 



B.         The Borrower and the Administrative Agent have entered into that
certain Side Letter dated as of June 9, 2017 (the “Side Letter”).         

C.         The Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the provisions of the Credit Agreement and
Limited Waiver Agreement pursuant to the terms and conditions of this Amendment.

D.         The Administrative Agent and the Lenders are willing to agree to such
request of the Borrower subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

1.         DEFINITIONS.  All capitalized terms used in this Amendment (including
in the Recitals to this Amendment) which are not expressly defined in this
Amendment shall have the meanings given to them in the Credit Agreement. 

2.         AMENDMENTS TO THE CREDIT AGREEMENT.  

(a)      Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of Revolving Credit Loan Cap Amount to read as follows:

“Revolving Credit Loan Cap Amount” means, as of any date of determination, the
total of (a) from June 9, 2017 through and including June 11, 2017,
$36,224,169.91 plus (b) from June 12, 2017 and at all times thereafter,
additional amounts that may be agreed to by the Administrative Agent in writing,
in its sole discretion, but in any event, such additional amounts shall not
exceed $3,000,000 in the aggregate minus the aggregate amount of all mandatory
repayments required to be made by the Borrower under Section 2.4(b)(vi), Section
2.4(b)(vii), Section 2.4(b)(viii), Section 2.4(b)(ix) or Section
2.4(b)(x) through the date of such determination. 

(b)      Section 1.1 of the Credit Agreement is hereby further amended by adding
the following definition thereto in appropriate alphabetical order:

“Nineteenth Amendment” means that certain Nineteenth Amendment dated as of June
9, 2017 by and among the Borrower, the Administrative Agent and the Lenders
party thereto.

(c)      Section 8.1 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the conclusion of Section 8.1(l), (ii) replacing the “.” at
the conclusion of Section 8.1(m) and replacing it with “; and” and (iii) adding
a new clause (n) thereof as follows:

“(n)      letters of credit listed on Schedule 1.1 of the Nineteenth Amendment.”

(d)        Section 8.2 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the conclusion of Section 8.2(p), (ii) replacing the “.” at
the conclusion of Section 8.2(q) and replacing it with “; and” and (iii) adding
a new clause (r) thereof as follows:

“(r)        liens on cash collateral supporting letters of credit listed on
Schedule 1.1 of the Nineteenth Amendment in an amount not to exceed 105% of the
face amount of such letters of credit.”





NINETEENTH AMENDMENT TO CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------

 



3.         NINETEENTH AMENDMENT REVOLVING CREDIT LOAN.  Notwithstanding any
provision set forth in the Credit Agreement to the contrary, the Borrower and
Lenders hereby agree that upon the satisfaction of the conditions precedent set
forth herein, the Lenders shall make a Revolving Credit Loan to the Borrower in
an aggregate amount not to exceed $3,286,171.28.

4.         ACKNOWLEDGMENTS OF THE BORROWER.  The Borrower hereby acknowledges
and agrees as follows:

(a)      Recitals.  The Recitals to this Amendment are true and correct.

(b)      Loan Documents.  The Credit Agreement, as amended by this Amendment,
the Limited Waiver Agreement and each of the other Loan Documents are the legal,
valid and binding agreements of each Credit Party which is a party thereto,
enforceable against such Credit Party in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditor’s rights in
general and the availability of equitable remedies, regardless of whether
considered in a proceeding in equity or at law.

(c)      Obligations.  As of the date hereof, the Obligations of the Credit
Parties under the Loan Documents are not subject to any restriction, setoff,
deduction, claim, counterclaim or defense of any kind or character whatsoever.

(d)      Outstanding Obligations.  As of the date hereof, after giving effect to
the Revolving Credit Loan made on the date hereof, the outstanding amount
principal amount of Revolving Credit Loans owed to the Lenders is
$36,224,169.91. 

5.         REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT.  By its
execution and delivery of this Amendment, the Borrower represents and warrants
that, as of the date hereof:

(a)       other than the representations and warranties with respect to the
previously delivered financial statements for Fiscal Year 2012, Fiscal Year
2013, Fiscal Year 2014 and Fiscal Year 2015, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, on and as of the date hereof as made on and as
of such date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects on and as
of the date hereof as if made on and as of such date, (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects as of such earlier date);

(b)       no event has occurred and is continuing which constitutes a Default or
an Event of Default except for the Known Existing Events of Default (as defined
in the Limited Waiver Agreement), the Anticipated Events of Default (as defined
in the Limited Waiver Agreement), the Existing Events of Default (as defined in
the Side Letter) and the Anticipated Event of Default (as defined in the Side
Letter) and no event has occurred and is continuing which constitutes a Waiver
Termination Event (as defined in the Limited Waiver Agreement) except for the
Known Existing Waiver Termination Events (as defined in the Limited Waiver
Agreement);





NINETEENTH AMENDMENT TO CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------

 



(c)       (i) the Borrower and each other Credit Party has full power and
authority to execute and deliver this Amendment, (ii) this Amendment has been
duly executed and delivered by the Borrower and each other Credit Party, and
(iii) each of the Credit Agreement, as amended by this Amendment, the Limited
Waiver Agreement and each other Loan Document constitutes the legal, valid and
binding obligations of the Borrower and the other Credit Parties party thereto,
enforceable against the Borrower or such Credit Party, as applicable, in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies, regardless of whether considered in a proceeding in equity or at law;

(d)       neither the execution, delivery and performance of this Amendment, nor
the consummation of any transactions contemplated herein, will conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which the Borrower or any other Credit Party is a party or
by which any of its properties may be bound or any Governmental Approval
relating to the Borrower or to any Credit Party, except to the extent such
conflict, breach or default, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; and

(e)       no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not already obtained
(including the Board of Directors (or other similar governing body) of the
Borrower and of each other Credit Party) is required for the execution, delivery
or performance of this Amendment by the Borrower and the other Credit Parties.

6.         CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  This Amendment shall
be effective upon satisfaction of each of the following conditions precedent to
the satisfaction of the Administrative Agent (such date, the “Effective Date”):

(a)      the Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Administrative Agent and the Lenders;

(b)      the Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Borrower and duly acknowledged and agreed to by
each Subsidiary Guarantor;

(c)       [reserved]; and

(d)       the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.





NINETEENTH AMENDMENT TO CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------

 



7.         REFERENCES.

(a)      Each reference in the Credit Agreement to “this Agreement” or words of
like import and each reference in any other Loan Document to the “Credit
Agreement” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.  Each reference in the Limited Waiver
Agreement to “this Agreement” or words of like import and each reference in any
other Loan Document to the “Limited Waiver Agreement” or words of like import
shall mean and be a reference to the Limited Waiver Agreement, as amended by
this Amendment.

(b)     The Credit Agreement, as amended by this Amendment, the Limited Waiver
Agreement and the other Loan Documents remain in full force and effect and are
hereby ratified and confirmed.

8.         RELEASE.  As a material part of the consideration for the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
entering into this Amendment, the Borrower and each Subsidiary Guarantor
(collectively, the “Releasors”) agree as follows (the “Release Provision”):

(a)      The Releasors, jointly and severally, hereby release and forever
discharge the Administrative Agent, the Swingline Lender, the Issuing Lender,
each Lender and the Administrative Agent’s, the Swingline Lender’s, Issuing
Lender’s and each Lender’s predecessors, successors, assigns, officers,
managers, directors, shareholders, employees, agents, attorneys and other
professionals, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever and
whether arising at law or in equity, presently possessed, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
presently accrued, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted arising out of, arising under or related to
the Loan Documents (collectively, the “Claims”), that Releasors may have or
allege to have against any or all of the Lender Group and that arise from events
occurring before the date hereof.

(b)      The Releasors agree not to sue any of the Lender Group nor in any way
assist any other person or entity in suing the Lender Group with respect to any
of the Claims released herein.  The Release Provision may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction against,
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

(c)      The Releasors acknowledge, warrant, and represent to Lender Group that:

(i)       The Releasors have read and understand the effect of the Release
Provision.  The Releasors have had the assistance of independent counsel of
their own choice, or have had the opportunity to retain such independent
counsel, in reviewing, discussing, and considering all the terms of the Release
Provision; and if counsel was retained, counsel for Releasors has read and
considered the Release Provision and advised Releasors with respect to the
same.  Before execution of this Amendment, the Releasors have had adequate
opportunity to make whatever investigation or inquiry they may deem necessary or
desirable in connection with the subject matter of the Release Provision.





NINETEENTH AMENDMENT TO CREDIT AGREEMENT – Page 5

--------------------------------------------------------------------------------

 



(ii)      The Releasors are not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  The Releasors
acknowledge that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

(iii)     The Releasors have executed this Amendment and the Release Provision
thereof as a free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person or entity.

(iv)         The Releasors are the sole owners of the Claims released by the
Release Provision, and the Releasors have not heretofore conveyed or assigned
any interest in any such Claims to any other person or entity.

(d)         The Releasors understand that the Release Provision was a material
consideration in the agreement of the Administrative Agent, Swingline Lender,
Issuing Lender and each Lender to enter into this Amendment.

(e)         It is the express intent of the Releasors that the release and
discharge set forth in the Release Provision be construed as broadly as possible
in favor of Lender Group so as to foreclose forever the assertion by the
Releasors of any Claims released hereby against Lender Group.

(f)         If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

(g)         The Releasors acknowledge that they may hereafter discover facts in
addition to or different from those that they now know or believe with respect
to the Claims released herein, but the Releasors expressly shall have and intend
to fully, finally and forever have released and discharged any and all such
Claims.  The Releasors expressly waive any provision of statutory or decisional
law to the effect that a general release does not extend to Claims that the
releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.

9.         COSTS, EXPENSES AND TAXES.  The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

10.         SUBSIDIARY GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT.  By signing
below, each Subsidiary Guarantor (a) acknowledges, consents and agrees to this
Amendment, (b) acknowledges and agrees to any amendment to its obligations in
respect of the Subsidiary Guaranty Agreement made pursuant to this Amendment,
(c) acknowledges and agrees that its obligations in respect of the Subsidiary
Guaranty Agreement and the Security Agreement are not released, diminished,
waived, modified, impaired or affected in any manner by this Amendment or any of
the provisions contemplated herein, (d) ratifies and confirms its obligations
under the Subsidiary Guaranty Agreement and the Security Agreement, and
(e) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, the Subsidiary Guaranty Agreement, the Security
Agreement or any other Loan Documents or Obligations.





NINETEENTH AMENDMENT TO CREDIT AGREEMENT – Page 6

--------------------------------------------------------------------------------

 



11.         EXECUTION IN COUNTERPARTS.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original.  The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

12.         GOVERNING LAW.  This Amendment and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

13.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

14.         HEADINGS.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

15.         ENTIRE AGREEMENT; NO COURSE OF DEALING.  THIS AMENDMENT IS A LOAN
DOCUMENT.  THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND THE OTHER
LOAN DOCUMENTS, AS AMENDED, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT NEITHER THE
AMENDMENTS AND EXTENSIONS CONTAINED HEREIN NOR ANY OTHER AMENDMENTS OR
EXTENSIONS GRANTED TO THE CREDIT PARTIES SHALL BE INTERPRETED OR CONSTRUED UNDER
ANY CIRCUMSTANCES AS HAVING ESTABLISHED A COURSE OF DEALING OR COURSE OF CONDUCT
BINDING UPON THE ADMINISTRATIVE AGENT, THE LENDERS, THE SWINGLINE LENDER OR THE
ISSUING LENDER IN THE FUTURE OR OTHERWISE CREATING ANY FUTURE OBLIGATIONS ON THE
PART OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE SWINGLINE LENDER OR THE
ISSUING LENDER TO PROVIDE OR AGREE TO ANY SIMILAR AMENDMENT OR EXTENSION AT ANY
TIME.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 



NINETEENTH AMENDMENT TO CREDIT AGREEMENT – Page 7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment is executed as of the date first set forth
above.

 

 

 

 

BORROWER:

 

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Craig Holmes

 

Name: Craig Holmes

 

Title:  Chief Financial Officer

 





Signature Page to Nineteenth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P,

 

as Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Luke Gosselin

 

Name: Luke Gosselin

 

Title:  Managing Director

 





Signature Page to Nineteenth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

CENTRE LANE PARTNERS IV, L.P.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Quinn Morgan

 

Name: Quinn Morgan

 

Title:  Managing Director

 





Signature Page to Nineteenth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

AS SUBSIDIARY GUARANTORS:

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

BRADEN MANUFACTURING, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC

 

GPEG, LLC

 

GLOBAL POWER TECHNICAL SERVICES, INC.

 

BRADEN HOLDINGS, LLC

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

BRADEN CONSTRUCTION SERVICES, INC.

 

STEAM ENTERPRISES LLC

 

 

 

 

 

 

 

By:

/s/ Erin Gonzalez

 

Name: Erin Gonzalez

 

Title:  Vice President & Treasurer

 

Signature Page to Nineteenth Amendment to Credit Agreement

--------------------------------------------------------------------------------